  Case 17-35533            Doc 41    Filed 02/12/19 Entered 02/12/19 11:38:51        Desc Main
                                      Document     Page 1 of 10
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 17-35533
                                                  §
  MICHAN E MOORE                                  §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $101,200.00             Assets Exempt:        $3,239.71
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $2,183.59           Without Payment:      $41,161.88

Total Expenses of
Administration:                   $816.41


        3)      Total gross receipts of $3,000.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $3,000.00 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 17-35533            Doc 41    Filed 02/12/19 Entered 02/12/19 11:38:51            Desc Main
                                      Document     Page 2 of 10



                                   CLAIMS           CLAIMS            CLAIMS              CLAIMS
                                 SCHEDULED         ASSERTED          ALLOWED               PAID
  Secured Claims
  (from Exhibit 3)                $136,879.00             $0.00               $0.00              $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA           $816.41             $816.41            $816.41
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA              $0.00               $0.00              $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                     $3,000.00         $1,500.00           $1,500.00          $1,500.00
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                     $42,042.23        $41,482.47         $41,482.47            $683.59
  Exhibit 7)
           Total
     Disbursements                $181,921.23        $43,798.88         $43,798.88           $3,000.00

        4). This case was originally filed under chapter 7 on 11/29/2017. The case was pending
  for 13 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 12/13/2018                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
  Case 17-35533            Doc 41       Filed 02/12/19 Entered 02/12/19 11:38:51                      Desc Main
                                         Document     Page 3 of 10
                                                  EXHIBITS TO
                                                 FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                       UNIFORM                          AMOUNT
                                                                         TRAN. CODE                       RECEIVED
Recovery of preferential transfer to Debtor's fiancÃ©e to pay for          1241-000                        $3,000.00
loan mod attorney fee
TOTAL GROSS RECEIPTS                                                                                       $3,000.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM           CLAIMANT           UNIFORM              CLAIMS               CLAIMS   CLAIMS              CLAIMS
NUMBER                             TRAN. CODE         SCHEDULED             ASSERTED ALLOWED                 PAID
              CHRYSLER                4110-000            $29,435.00                $0.00        $0.00            $0.00
              Capital
              US BANK                 4110-000           $107,444.00                $0.00        $0.00            $0.00
              HOME
              MORTGAGE
TOTAL SECURED CLAIMS                                     $136,879.00                $0.00        $0.00            $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

         PAYEE             UNIFORM               CLAIMS               CLAIMS            CLAIMS             CLAIMS
                          TRAN. CODE          SCHEDULED             ASSERTED          ALLOWED                PAID
David P. Leibowitz,          2100-000                     NA              $750.00           $750.00          $750.00
Trustee
David P. Leibowitz,          2200-000                     NA               $55.61            $55.61           $55.61
Trustee
Green Bank                   2600-000                     NA               $10.80            $10.80           $10.80
TOTAL CHAPTER 7 ADMIN. FEES AND                           NA              $816.41           $816.41          $816.41
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

 CLAIM           CLAIMANT           UNIFORM               CLAIMS             CLAIMS           CLAIMS       CLAIMS
NUMBER                             TRAN. CODE          SCHEDULED           ASSERTED         ALLOWED          PAID
     2        IRS 1                   5800-000               $3,000.00        $1,500.00       $1,500.00    $1,500.00
TOTAL PRIORITY UNSECURED CLAIMS                              $3,000.00        $1,500.00       $1,500.00    $1,500.00


UST Form 101-7-TDR (10/1/2010)
  Case 17-35533             Doc 41   Filed 02/12/19 Entered 02/12/19 11:38:51     Desc Main
                                      Document     Page 4 of 10

 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT          UNIFORM          CLAIMS        CLAIMS        CLAIMS       CLAIM
NUMBER                           TRAN. CODE     SCHEDULED      ASSERTED      ALLOWED        S PAID
     1        Discover Bank          7100-900      $7,318.00     $7,318.37      $7,318.37   $120.60
     2a       IRS 1                  7100-000      $3,000.00     $2,042.02      $2,042.02    $33.65
     3        Absolute               7100-900      $1,516.03     $1,725.87      $1,725.87    $28.44
              Resolutions
              Investments, LLC
     4        Absolute               7100-900      $6,781.20     $7,170.94      $7,170.94   $118.17
              Resolutions
              Investments, LLC
     5        American Express       7100-900       $241.00       $241.38        $241.38      $0.00
              National Bank
              Clerk, US              7100-901          $0.00         $0.00         $0.00      $3.98
              Bankruptcy Court
              (Claim No. 5;
              American Express
              National Bank)
     6        Wells Fargo            7100-900       $636.00       $636.80        $636.80     $10.49
              Bank, N.A.
     7        American Express       7100-900     $11,488.00    $11,488.25    $11,488.25    $189.31
              National Bank
     8        State Farm Bank        7100-900      $6,087.00     $6,087.59      $6,087.59   $100.32
     9        Midland Funding,       7100-900      $1,562.00     $1,561.92      $1,561.92    $25.74
              LLC
     10       Midland Funding,       7100-900       $663.00       $662.55        $662.55     $10.92
              LLC
     11       Midland Funding,       7100-900      $2,387.00     $2,546.78      $2,546.78    $41.97
              LLC
              AMEX                   7100-000        $40.00          $0.00         $0.00      $0.00
              BK OF AMER             7100-000          $0.00         $0.00         $0.00      $0.00
              BK OF AMER             7100-000          $0.00         $0.00         $0.00      $0.00
              BK OF AMER             7100-000          $0.00         $0.00         $0.00      $0.00
              BRCLYSBANK             7100-000          $0.00         $0.00         $0.00      $0.00
              DE
              CAP1/BSTBY             7100-000          $0.00         $0.00         $0.00      $0.00
              CBNA                   7100-000          $0.00         $0.00         $0.00      $0.00
              CBNA                   7100-000          $0.00         $0.00         $0.00      $0.00
              CREDIT COLL            7100-000       $105.00          $0.00         $0.00      $0.00
              DISCOVERBAN            7100-000          $0.00         $0.00         $0.00      $0.00
              K
              EASYPAY/DVR            7100-000          $0.00         $0.00         $0.00      $0.00
              A
              GREENPOINT             7100-000          $0.00         $0.00         $0.00      $0.00
              MORTGAGE
              PENTAGON               7100-000       $218.00          $0.00         $0.00      $0.00
              FEDERAL CR

UST Form 101-7-TDR (10/1/2010)
  Case 17-35533            Doc 41   Filed 02/12/19 Entered 02/12/19 11:38:51   Desc Main
                                     Document     Page 5 of 10

              UN
              SYNCB/CCARE           7100-000          $0.00        $0.00        $0.00     $0.00
              1
              SYNCB/LOW             7100-000          $0.00        $0.00        $0.00     $0.00
              SYNCB/MY              7100-000          $0.00        $0.00        $0.00     $0.00
              REPAIR SHOP
TOTAL GENERAL UNSECURED CLAIMS                   $42,042.23   $41,482.47   $41,482.47   $683.59




UST Form 101-7-TDR (10/1/2010)
                                               Case 17-35533                Doc 41    Filed 02/12/19
                                                                                                 FORM 1Entered 02/12/19 11:38:51                                       Desc Main
                                                                                        Document     Page
                                                                             INDIVIDUAL ESTATE PROPERTY    6 of AND
                                                                                                        RECORD  10 REPORT                                                               Page No:    1              Exhibit 8
                                                                                                        ASSET CASES

Case No.:                     17-35533                                                                                                                       Trustee Name:                                David Leibowitz
Case Name:                    MOORE, MICHAN E                                                                                                                Date Filed (f) or Converted (c):             11/29/2017 (f)
For the Period Ending:        12/13/2018                                                                                                                     §341(a) Meeting Date:                        01/04/2018
                                                                                                                                                             Claims Bar Date:                             08/20/2018

                                   1                                                2                            3                                   4                         5                                         6

                         Asset Description                                       Petition/               Estimated Net Value                    Property                  Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                       Unscheduled              (Value Determined by                    Abandoned                 Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                    Value                        Trustee,                   OA =§ 554(a) abandon.            the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

 Ref. #
1       1732 W 101st Pl Chicago Illinois 60643 Cook                                 $73,000.00                                   $0.00                                              $0.00                                            FA
Asset Notes:       Per Nathan: $150-170k.
                   Quit-Claimed to Joint Tenancy with Alicia Moore in 2012
                   Accounting for joint tenant's ownership, this property is not worth liquidating.


                   There are actually THREE PINS:
                   25-07-414-037-0000
                   25-07-414-038-0000
                   25-07-414-039-0000
2       2015 Jeep Wrangler 45000 miles used 2015 Jeep                               $28,200.00                                   $0.00                                              $0.00                                            FA
        Wrangler
3       used furniture: sofa, loveseat, tables, chairs, bed,                             $400.00                                 $0.00                                              $0.00                                            FA
        dresser
4       miscellaneous household electronics: cell phone,                                  $75.00                                 $0.00                                              $0.00                                            FA
        television
5       used clothing and apparel                                                        $300.00                                 $0.00                                              $0.00                                            FA
6       Chase                                                                           $2,065.19                                $0.00                                              $0.00                                            FA
7       Citibank                                                                         $300.52                                 $0.00                                              $0.00                                            FA
8       401(k) through employer                                                           $99.00                                 $0.00                                              $0.00                                            FA
9       Potential RICO claim (statute of limitations may                                   $0.00                                 $0.00                                              $0.00                                            FA
        have tolled; also debtor has stopped attempting
        to pursue)
Asset Notes:     Civil RICO claims are subject to a four-year statute of limitations (from the time when a plaintiff first knew or should have known of his injury). Based on the complaint, it appears he
                 realized he was injured in or around October, 2012, in which case, SoL has tolled.
10      Recovery of preferential transfer to Debtor's             (u)                    $0.00                                $3,500.00                                         $3,000.00                                            FA
       fiancée to pay for loan mod attorney fee
Asset Notes:      Settled for $3,000 (single payment)


TOTALS (Excluding unknown value)                                                                                                                                                                        Gross Value of Remaining Assets
                                                                                    $104,439.71                            $3,500.00                                            $3,000.00                                       $0.00
                                           Case 17-35533                 Doc 41    Filed 02/12/19
                                                                                              FORM 1Entered 02/12/19 11:38:51                                            Desc Main
                                                                                     Document     Page
                                                                          INDIVIDUAL ESTATE PROPERTY    7 of AND
                                                                                                     RECORD  10 REPORT                                                                  Page No:    2              Exhibit 8
                                                                                                       ASSET CASES

Case No.:                   17-35533                                                                                                                          Trustee Name:                               David Leibowitz
Case Name:                  MOORE, MICHAN E                                                                                                                   Date Filed (f) or Converted (c):            11/29/2017 (f)
For the Period Ending:      12/13/2018                                                                                                                        §341(a) Meeting Date:                       01/04/2018
                                                                                                                                                              Claims Bar Date:                            08/20/2018

                                1                                                2                               3                                   4                         5                                         6

                       Asset Description                                      Petition/                  Estimated Net Value                    Property                  Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                      Unscheduled                 (Value Determined by                    Abandoned                 Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                   Value                           Trustee,                   OA =§ 554(a) abandon.            the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)



    Major Activities affecting case closing:
     05/23/2018     2018 Reporting Period:
                    The trustee pursued a preferential transfer from the Debtor to his fiancée in the amount of $3,500.00, settling for a single payment of $3,000.00.


                    The claims bar date is 8/20/2018, after which, the case will be ready for TFR.


Initial Projected Date Of Final Report (TFR):          05/10/2019                            Current Projected Date Of Final Report (TFR):                                         /s/ DAVID LEIBOWITZ
                                                                                                                                                                                   DAVID LEIBOWITZ
                                             Case 17-35533             Doc 41  Filed 02/12/19
                                                                                          FORMEntered
                                                                                                  2       02/12/19 11:38:51                                     Desc MainPage No: 1                   Exhibit 9
                                                                                 Document       Page 8 of 10
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-35533                                                                                                    Trustee Name:                      David Leibowitz
 Case Name:                        MOORE, MICHAN E                                                                                             Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***3407                                                                                                  Checking Acct #:                  ******3301
Co-Debtor Taxpayer ID #:                                                                                                                       Account Title:
For Period Beginning:              11/29/2017                                                                                                  Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 12/13/2018                                                                                                  Separate bond (if applicable):

       1                2                                   3                                              4                                                         5                6                       7

   Transaction       Check /                           Paid to/                   Description of Transaction                                    Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                              Tran Code            $                $


05/23/2018            (10)     MOORE, MICHAN E                            Recovery of preferential transfer to Debtor's fiancée to              1241-000           $1,000.00                                      $1,000.00
                                                                          pay for loan mod attorney fee (1 of 3)
05/23/2018            (10)     MOORE, MICHAN E                            Recovery of preferential transfer to Debtor's fiancée to              1241-000           $1,000.00                                      $2,000.00
                                                                          pay for loan mod attorney fee (2 of 3)
05/23/2018            (10)     MOORE, MICHAN E                            Recovery of preferential transfer to Debtor's fiancée to              1241-000           $1,000.00                                      $3,000.00
                                                                          pay for loan mod attorney fee (3 of 3)
05/31/2018                     Green Bank                                 Bank Service Fee                                                      2600-000                                      $1.30               $2,998.70
06/29/2018                     Green Bank                                 Bank Service Fee                                                      2600-000                                      $4.83               $2,993.87
07/31/2018                     Green Bank                                 Bank Service Fee                                                      2600-000                                      $4.67               $2,989.20
10/18/2018           3001      David P. Leibowitz                         Trustee Compensation                                                  2100-000                                   $750.00                $2,239.20
10/18/2018           3002      David P. Leibowitz                         Trustee Expenses                                                      2200-000                                     $55.61               $2,183.59
10/18/2018           3003      Discover Bank                              Claim #: 1; Amount Claimed: $7,318.37; Distribution                   7100-900                                   $120.60                $2,062.99
                                                                          Dividend: 1.65%;
10/18/2018           3004      Internal Revenue Service                   Claim #: 2; Amount Claimed: $1,500.00; Distribution                   5800-000                                  $1,500.00                $562.99
                                                                          Dividend: 100.00%;
10/18/2018           3005      Internal Revenue Service                   Claim #: 2; Amount Claimed: $2,042.02; Distribution                   7100-000                                     $33.65                $529.34
                                                                          Dividend: 1.65%;
10/18/2018           3006      Absolute Resolutions Investments, LLC      Claim #: 3; Amount Claimed: $1,725.87; Distribution                   7100-900                                     $28.44                $500.90
                                                                          Dividend: 1.65%;
10/18/2018           3007      Absolute Resolutions Investments, LLC      Claim #: 4; Amount Claimed: $7,170.94; Distribution                   7100-900                                   $118.17                 $382.73
                                                                          Dividend: 1.65%;
10/18/2018           3008      Clerk, US Bankruptcy Court                 Small Dividends                                                          *                                          $3.98                $378.75
                                                                          Claim Amount                                               $(3.98)    7100-901                                                           $378.75
10/18/2018           3009      Wells Fargo Bank, N.A.                     Claim #: 6; Amount Claimed: $636.80; Distribution                     7100-900                                     $10.49                $368.26
                                                                          Dividend: 1.65%;
10/18/2018           3010      American Express National Bank             Claim #: 7; Amount Claimed: $11,488.25; Distribution                  7100-900                                   $189.31                 $178.95
                                                                          Dividend: 1.65%;
10/18/2018           3011      State Farm Bank                            Claim #: 8; Amount Claimed: $6,087.59; Distribution                   7100-900                                   $100.32                  $78.63
                                                                          Dividend: 1.65%;


                                                                                                                                               SUBTOTALS            $3,000.00             $2,921.37
                                            Case 17-35533         Doc 41  Filed 02/12/19
                                                                                     FORMEntered
                                                                                             2       02/12/19 11:38:51                                 Desc MainPage No: 2                      Exhibit 9
                                                                            Document       Page 9 of 10
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-35533                                                                                            Trustee Name:                         David Leibowitz
 Case Name:                       MOORE, MICHAN E                                                                                     Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***3407                                                                                          Checking Acct #:                      ******3301
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:
For Period Beginning:             11/29/2017                                                                                          Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                12/13/2018                                                                                          Separate bond (if applicable):

       1                2                                3                                          4                                                        5                  6                       7

   Transaction       Check /                         Paid to/               Description of Transaction                                 Uniform           Deposit          Disbursement               Balance
      Date            Ref. #                      Received From                                                                       Tran Code            $                   $


10/18/2018           3012      Midland Funding, LLC                  Claim #: 9; Amount Claimed: $1,561.92; Distribution               7100-900                                        $25.74               $52.89
                                                                     Dividend: 1.65%;
10/18/2018           3013      Midland Funding, LLC                  Claim #: 10; Amount Claimed: $662.55; Distribution                7100-900                                        $10.92               $41.97
                                                                     Dividend: 1.65%;
10/18/2018           3014      Midland Funding, LLC                  Claim #: 11; Amount Claimed: $2,546.78; Distribution              7100-900                                        $41.97                  $0.00
                                                                     Dividend: 1.65%;

                                                                                      TOTALS:                                                               $3,000.00               $3,000.00                  $0.00
                                                                                          Less: Bank transfers/CDs                                              $0.00                   $0.00
                                                                                      Subtotal                                                              $3,000.00               $3,000.00
                                                                                          Less: Payments to debtors                                             $0.00                   $0.00
                                                                                      Net                                                                   $3,000.00               $3,000.00



                     For the period of 11/29/2017 to 12/13/2018                                                    For the entire history of the account between 05/23/2018 to 12/13/2018

                     Total Compensable Receipts:                       $3,000.00                                   Total Compensable Receipts:                                 $3,000.00
                     Total Non-Compensable Receipts:                       $0.00                                   Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $3,000.00                                   Total Comp/Non Comp Receipts:                               $3,000.00
                     Total Internal/Transfer Receipts:                     $0.00                                   Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $3,000.00                                   Total Compensable Disbursements:                            $3,000.00
                     Total Non-Compensable Disbursements:                  $0.00                                   Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                $3,000.00                                   Total Comp/Non Comp Disbursements:                          $3,000.00
                     Total Internal/Transfer Disbursements:                $0.00                                   Total Internal/Transfer Disbursements:                          $0.00
                                            Case 17-35533         Doc 41  Filed 02/12/19
                                                                                     FORMEntered
                                                                                             2      02/12/19 11:38:51                       Desc MainPage No: 3                    Exhibit 9
                                                                            Document      Page  10 of 10
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-35533                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       MOORE, MICHAN E                                                                           Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***3407                                                                                Checking Acct #:                     ******3301
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            11/29/2017                                                                                Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               12/13/2018                                                                                Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $3,000.00             $3,000.00                    $0.00




                     For the period of 11/29/2017 to 12/13/2018                                         For the entire history of the case between 11/29/2017 to 12/13/2018

                     Total Compensable Receipts:                       $3,000.00                        Total Compensable Receipts:                                 $3,000.00
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $3,000.00                        Total Comp/Non Comp Receipts:                               $3,000.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $3,000.00                        Total Compensable Disbursements:                            $3,000.00
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                $3,000.00                        Total Comp/Non Comp Disbursements:                          $3,000.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
